Case 2:20-cv-13134-LVP-RSW ECF No. 116-1, PageID.4771 Filed 03/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  TIMOTHY KING, MARIAN ELLEN
  SHERIDAN, JOHN EARL HAGGARD,
  CHARLES JAMES RITCHARD, JAMES                No. 2-20-cv-13134
  DAVID HOOPER, and DARREN WADE
  RUBINGH,                                     HON. LINDA V. PARKER

        Plaintiffs,                            MAG. R. STEVEN WHALEN
  v

  GRETCHEN WHITMER, in her official
  capacity as Governor of the State of
  Michigan, JOCELYN BENSON, in her
  official capacity as Michigan Secretary of
  State and the Michigan BOARD OF STATE
  CANVASSERS,

        Defendants,

  CITY OF DETROIT,
       Intervening Defendant,

  ROBERT DAVIS,
      Intervening Defendant,

  DEMOCRATIC NATIONAL
  COMMITTEE and MICHIGAN
  DEMOCRATIC PARTY,
     Intervening Defendants.
                                                                        /

  DEFENDANTS WHITMER AND BENSON’S REPLY BRIEF IN SUPPORT
        OF MOTION FOR SANCTIONS UNDER 28 U.S.C. § 1927

                                 EXHIBIT LIST

 A.    Cease and Desist letter
